Citation Nr: 1410635	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to the one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant alleges that her late husband had service as a recognized guerrilla in the Philippines during World War II, to qualify him for recognized service in the United States Armed Forces, Far East (USAFFE).  He died in March 2009, and the appellant is his widow.  She has been substituted as the appellant in this appeal in place of her late husband.

This case comes to the Board of Veterans' Appeals (Board) on appeal from decisions by the RO in Manila, the Republic of the Philippines, that denied the appellant's claim of eligibility for the one-time payment from the FVEC Fund.

The original claimant filed an application for the one-time payment from the FVEC Fund in late February 2009.  The RO denied his application in June 2010.  In July 2010, the current appellant notified VA of her husband's death in March 2009, and requested to be substituted as the claimant in place of her deceased husband.  See 38 U.S.C.A. § 5121A (West Supp. 2013).

In August 2010, the RO acknowledged the claimant's substitution and again considered and denied the claim of entitlement to a one-time payment from the FVEC Fund based on her husband's alleged service.  The RO denied the claim again in January 2012.  The appellant perfected her appeal with respect to the denial of this claim in May 2013.


FINDINGS OF FACT

1.  In late February 2009, shortly after the enactment of the American Recovery and Reinvestment Act on February 17, 2009, VA received the initial application from the appellant's late husband for the one-time payment from the FVEC Fund.

2.  The appellant's late husband died in March 2009.

3.  The service department has not certified that the appellant's husband had any qualifying service as a member of the Philippine Commonwealth Army, including as a recognized guerrilla, in the service of the Armed Forces of the United States; and there is no other satisfactory evidence of such service.


CONCLUSION OF LAW

The appellant's late husband had no recognized active military service for the purpose of obtaining the one-time payment from the FVEC Fund.  38 U.S.C.A. §§ 107, 501(a) (West 2002 & Supp. 2013); American Recovery and Reinvestment Act (ARRA) § 1002, Pub. L. No. 111-5 (Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Pre-adjudicatory notice was not provided in this case.  However, in this case, as explained below, the law, and not the evidence, is dispositive.  Therefore, VA's duties to notify and assist a claimant do not apply in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001).  Thus, it is not necessary to determine whether VA fulfilled the duties in this case; and there is no prejudice to the appellant in the Board proceeding to adjudicate her claim.

Analysis

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund." American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002(d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute. 

When an "eligible person" dies, the law makes provision for payment from the Filipino Veterans Equity Compensation Fund to a surviving spouse, such as the appellant, provided that the eligible person has first filed a claim for such benefits. 

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on VA. See 38 C.F.R. § 3.203(c), Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 3.203, a claimant is ineligible for VA benefits based on Philippine service unless a United States service department documents or certifies his or her service.  Soria, 118 F. 3d at 749.

The decedent's application for a one-time payment from the FVEC Fund was received in late February 2009, shortly after the operative law was enacted.  His death certificate shows that he died in March 2009.  The appellant's application for a one-time payment from the FVEC Fund was received in July 2010, at which time she notified VA of her husband's death, and expressed her wish to continue his claim.  She does not argue, and the evidence does not show, that she is a person who meets the definition provided by Section 1002(d) and is personally eligible for payment from the fund.  Rather, she contends that her late spouse met the criteria, and thus (as his surviving spouse) she may receive payments on his behalf. 

The original claimant asserted that he served as a recognized guerrilla during World War II as a member of Combat Company, Headquarters Battalion, 66th Infantry USAFIP- NL, beginning in May 1945 and ending on an unspecified date.

The current claimant has submitted several supporting documents from the Philippine government, including a photocopy of a monthly roster from D Company, 1st Battalion, 23rd Infantry Regiment (Philippine Army) dated in December 1945 and including her late husband's name.  She also submitted a photocopy of a certificate from the Commonwealth of the Philippines, Philippine Army showing that he was a guerrilla in Combat Co. Headquarters Battalion 66th Infantry (F-24) from May 1945.  No discharge date was listed, but he was paid from May 1945 to August 1945, and from October 1945 to January 1946.  She also submitted a photocopy of his identification card with the Veterans Federation of the Philippines.

Here, the NPRC has repeatedly declined to certify the decedent's claimed service.  In responses dated in January 1971 (in connection with a prior claim for VA benefits), June 2010, December 2011, and January 2012, the NPRC indicated the decedent "has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  During the course of this appeal, detailed information regarding the dates, locations, and units of his alleged service were submitted and reviewed, and all identifying information, such as date of birth, parentage, and place of birth, were also considered.  All information submitted by the claimant has been referred to the NPRC for review.  Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  In February 2013, the NPRC stated that no change was warranted in the prior negative service certification.

The appellant contends that her late husband he did indeed have the requisite service as a Filipino guerrilla during World War II.  Unfortunately, where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The lack of certification from the NPRC is binding on VA over the submitted certifications from the Philippine Army.


ORDER

Entitlement to a one-time payment from the FVEC fund is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


